


EXHIBIT 10.1






August 22, 2012




Mr. James J. Abel
Interim President and Chief Executive Officer
CPI Corp.
1706 Washington Avenue
St. Louis, MO 63103




Dear Jim:
As you know, I assumed the position of President and Chief Executive Officer of
Stage Stores, Inc., on March 28, 2012. After careful deliberation, I have
concluded that the demands of my new position will not allow me to devote the
time and attention required to continue service on the Board of Directors of CPI
Corp. Accordingly, I hereby resign from the Board of Directors of CPI Corp. and
the Board committees on which I have served.
Best regards,


/s/ Michael Glazer
Michael Glazer
 
 









